Citation Nr: 1634930	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  13-08 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative disc disease (DDD) at L4-5 and L5-S1 with moderate spondylosis and dextroscoliosis.  

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to October 2004.  

The matter of a rating in excess of 10 percent for the low back disorder is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, a noncompensable rating which had been in effect from November 1, 2004, was increased to 10 percent, effective December 20, 2010.  Shortly thereafter, the Veteran submitted a notice of disagreement (NOD) with that decision, and this appeal ensued.  

A Travel Board hearing was held in March 2016 before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript of that hearing is of record.  

The Board finds that the issue of entitlement to a TDIU rating, to include on an extraschedular basis, has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this regard, review of the record reflects that in addition to the low back disorder, service connection is in effect for left lower extremity (LLE) radiculopathy associated with the lumbar spine condition, rated as 20 percent disabling.  A 10 percent rating in in effect for left ear tinnitus and noncompensable ratings are in effect for left foot plantar heel spur, right knee arthritis, left ear hearing loss, and hypertension.  A combined disability rating of 40 percent is in effect.  At the March 2016 hearing, the Veteran testified that, other than consulting work, he had not been gainfully employed since March 2015.  He quit full-time work at that time due to back problems.  (Hrg. tr. at pg. 20.)  Accordingly, the matter of a TDIU is addressed in the remand below and for purposes of clarity, is listed on the first page of this decision.  

The issue of entitlement to permanent incapacity for self-support of the Veteran's daughter was denied by the RO in a January 2015 rating decision.  The Veteran was notified that same month.  In an August 2016 statement by the Veteran, the issue was raised again, and an August 2016 private medical report was submitted in support of the claim.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it (see 38 C.F.R. § 19.9(b) (2015)), and it is referred to the AOJ for appropriate action, to include advising the Veteran of any appropriate forms to formally raise the issue.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.  


REMAND

The Veteran testified in March 2016 that his back condition had worsened.  He had daily pain and had difficulty finding a comfortable sleeping position.  (Tr. at pg. 3.)  When he had flare-ups, on a scale from 1 to 10, the pain was a 10 plus, and on a daily basis, it was a 3. (Tr. at pg. 4.)  He had difficulty with walking, running, or hiking.  (Tr. at pg. 10.)  On remand, a contemporaneous examination should be conducted.  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

The claim for entitlement to a TDIU is inextricably intertwined with the claim for an increased rating for DDD at L4-L5 with moderate spondylosis and dextroscoliosis.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1990) (issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless all are adjudicated).  As such, a decision on the claim for entitlement to a TDIU will be deferred.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2015).  

Accordingly, the case is REMANDED for the following action:

1.  Appropriate notice should be sent to the Veteran that complies with the Veterans Claims Assistance Act of 2000 as it pertains to the claim for TDIU.  He should also be sent and asked to complete and return a claim form for TDIU.

2.  The RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his low back and other service-connected disabilities.  Any records that are not currently included in the claims file should be obtained and added to the file.  With any necessary authorization from the Veteran, the RO should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and the Veteran is to be informed of such.  

3.  Schedule the Veteran for a VA examination to assess the current severity of his DDD at L4-5 and L5-S1 with moderate spondylosis and dextroscoliosis.  

The examiner is to identify all residuals attributable to the Veteran's service-connected lumbar spine disability.  

The examiner is to report the range of motion (ROM) measurements for the lumbar spine segment, in degrees.  

Any pain, weakened movement, excess fatigability or incoordination on movement must be noted, and the examiner should indicate whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  

The examiner is to describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.  

The VA examiner should comment on functional impairment caused solely by the Veteran's service-connected disabilities, including his lumbar spine disorder and left lower extremity radiculopathy, relative to his ability to secure or follow a substantially gainful occupation.  

The examiner should explain the rationale for any conclusions given regarding the effect of the Veteran's service-connected disabilities on his ability to obtain or maintain employment, to include discussion of obstacles and challenges he might face, and his capability for performing employment in light of his past employment experience.  The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  Therefore, age and nonservice-connected disabilities should be neither mentioned nor discussed.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment. 

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached.  

4.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

5.  Finally, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

